Citation Nr: 1316222	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right scaphoid fracture residuals.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for right femur fracture residuals.

4.  Entitlement to service connection for long thoracic nerve damage.

5.  Entitlement to service connection for a peripheral nerve disability of the left upper extremity, to include as secondary to service-connected left shoulder impingement syndrome.

6.  Entitlement to service connection for a peripheral nerve disability of the right upper extremity, to include as secondary to service-connected right scaphoid fracture.

7.  Entitlement to service connection for a peripheral nerve disability of the left lower extremity, to include as secondary to service-connected left tibia fracture.

8.  Entitlement to service connection for a peripheral nerve disability of the right lower extremity, to include as secondary to service-connected right subtrochanteric femur fracture and service-connected right ankle fracture.

9.  Entitlement to service connection for a left leg circulatory disability, to include as secondary to service-connected left tibia fracture.

10.  Entitlement to service connection for a blood clot disability of the left lower extremity, to include as secondary to service-connected left tibia fracture.

11.  Entitlement to service connection for a blood clot disability of the right lower extremity, to include as secondary to service-connected right femur fracture and service-connected right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1985 to January 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In August 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The issue of whether the Veteran's son (M.V.) is entitled to recognition as a "helpless child" of the Veteran (claimed in August 2012) has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to a rating in excess of 10 percent for right femur fracture residuals and entitlement to service connection for long thoracic nerve damage, for a peripheral nerve disability of either (or both) upper extremity(ies), for a peripheral nerve disability of either (or both) lower extremity(ies), for a circulatory disability of the left leg, and for a blood clot disability of either (or both) lower extremity(ies) are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.





FINDINGS OF FACT

1.  At an August 2012 hearing, prior to the promulgation of a decision in the appeal in the matter, the Veteran testified that he wished to withdraw his appeal seeking a rating in excess of 10 percent for right scaphoid fracture residuals.

2.  At an August 2012 hearing, prior to the promulgation of a decision in the appeal in the matter, the Veteran testified that he wished to withdraw his appeal seeking service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the matter of the rating for right scaphoid fracture residuals; the Board has not further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal are met as to the matter of service connection for a left knee disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104,  7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5) (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the August 2012 Travel Board hearing, the Veteran testified that he wished to withdraw his appeals seeking a rating in excess of 10 percent for right scaphoid fracture residuals, and service connection for a left knee disability.  There remain no allegations of errors of fact or law for appellate consideration with regard to either of these two issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeal seeking a rating in excess of 10 percent for right scaphoid fracture status post open reduction and internal fixation is dismissed.

The appeal seeking service connection for a left knee disability is dismissed.


REMAND

Increased Rating Claim

At his August 2012 hearing, the Veteran testified that he underwent surgery in February 2012 to have hardware removed from his right femur.  He stated that he was basically bedridden for approximately four weeks after the surgery, and then he engaged in post surgical rehabilitation and physical therapy.

The Board finds that records pertaining to the Veteran's right femur surgery are critical evidence that must be considered in the adjudication of his claim for a higher rating.  Inextricably intertwined with this claim is the unadjudicated (based on the record available) matter of whether a temporary total (convalescent) rating under 38 C.F.R. § 4.30 is warranted for the Veteran's right femur disability for any period of time under consideration.  [An award of a temporary total rating for any period of time would render moot the question of entitlement to an increased rating for such period of time.]  Furthermore, records leading up to the surgery may identify a period of time during which a "staged" increased rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  Therefore, all records relating to the February 2012 surgery (including those documenting any symptoms prior to the surgery, the surgical procedure itself, and any post-surgery convalescence, rehabilitation, and physical therapy) have a bearing on the instant claim and must be secured.

Thereafter, a new VA examination to assess the current severity of the right femur disability will be necessary.

Service Connection Claims

The Veteran's service treatment records document that he suffered a parachute-jump accident in service in March 1981 (when he fractured his right ankle), and that he was involved in a motorcycle accident in service in June 1996 (when he fractured his right femur, left tibia, right wrist, and left clavicle).

Regarding the thoracic spine, service treatment records (STRs) document the following.  In February 1982, the Veteran complained of thoracic spine pain, which was assessed as muscle tension versus spasm.  In August 1982, he complained of intermittent back pain.  On January 1993 annual examination, there was an assessment of thoraco-lumbar scoliosis.  In December 1994, he complained of upper back pain in the left thoracic area; the assessment was muscular strain.  In September 1995, he complained of back pain after a parachute jump injury in approximately June 1995.  In May 1996, he complained of left thoracic back pain since his 1995 injury.  In a June 1996 medical report, it was noted that he had injured his back in the summer of 1995, and that he took medication for chronic back pain.  An August 1996 electromyelogram (EMG) study showed right long thoracic neuropathy.  In March 1997, he reported left-sided back pain.  A March 1997 physician's report notes the Veteran had a facet joint syndrome with some scoliosis at T8 or T10.

Regarding the upper extremities, STRs document:.  In September 1995, the Veteran complained of numbness down the left arm and was assessed with a pinched nerve.  In May 1996, he complained of bilateral hand numbness, as well as left upper extremity numbness.  In a June 1996 medical report, it was noted that he took medication for left upper extremity pain.  An August 1996 EMG showed bilateral carpal tunnel syndrome.  In February 1997, he was found to have decreased sensation to light touch over the left shoulder.  In March 1997, he reported left arm and thumb pain.  In a March 1997 physician's report, he was noted to have peripheral neuropathy injuries from an automobile accident.  On December 1997 annual examination, the assessment was decreased grip and sensation in the right hand; he was noted to have a history of upper body peripheral nerve damage.  In a December 1997 report of medical history, he reported a numb right palm and thumb, as well as peripheral nerve damage with upper body weakness.

Regarding the lower extremities, STRs document:  In April 1985, the Veteran was found to have right ankle postoperative neuropathy.  In October 1985, he was found to have right peroneal neuropathy, with notation of complaints of neuropathy since a March 1981 right ankle fracture.  In June 1996, he was noted to be status post hematoma of the right thigh and left leg.  An August 1996 EMG study showed left lower extremity neuropathy.  In February 1997, he was found to have decreased sensation to light touch over the left lower leg, right thigh, and dorsum of the right foot.  A March 1997 physician's report notes he had peripheral neuropathy from injuries sustained in an automobile accident.  On December 1997 annual examination, he was noted to have a history of right lower extremity deep vein thrombosis in 1996.  In a December 1997 report of medical history, he reported that he still had parathesias as a result of his left tibia fracture.  In December 1997, he complained of numbness and muscle weakness in the right femur.

Following his discharge from service, the Veteran was found to have the following.  In April 1999, private x-rays revealed costotransverse arthrosis and spondylosis in the mid-thoracic region.  In April 2000, an Army Medical Center treatment record noted the Veteran's complaint of radiating pain down his left arm.  In May 2000, a VA treatment record noted an assessment of piriformis syndrome in the Veteran's right leg.
On May 2008 VA peripheral nerves examination, the examining neurologist determined that the Veteran had a history of distal injury to the right peroneal nerve in 1981 with resolution, and a history of long thoracic nerve injury secondary to the motorcycle accident in 1996, without evidence of residuals on examination.  The examiner noted that the Veteran had intact neurologic function, and no evidence of neurologic dysfunction, in either upper extremity.  The examiner further noted that the Veteran had sensory neuropathy in the left leg involving the left deep peroneal, sural nerve, and peroneal nerve, with intact reflex and motor function in both legs.

On May 2008 VA joints examination, the examining physician (an orthopedic surgeon) noted the Veteran's history of injury to the long thoracic nerve and peroneal nerves of each leg.  The examiner stated that he did not find (as likely as not) any objective evidence of the following: any current disabilities related to long thoracic nerve damage; any current blood clots in either leg; any weakness of motor function of the left foot, ankle, and leg (despite the Veteran's subjective history of numbness on the outer aspect of the left leg); any peripheral nerve damage to the bilateral lower extremities (other than the old operative scars of each ankle and left leg); and any peripheral nerve damage to the bilateral upper extremities (despite the Veteran's reports of periodic numbness of the hands and upper extremities, which the examiner opined may be from the Veteran's increased weight gain causing pressure in his arms, shoulders, and upper extremities).  The examiner opined that the swelling or enlargement of the Veteran's left leg compared to the right leg is as likely as not caused by or related to his service-connected lower extremities injuries.  

At the August 2012 hearing the Veteran testified regarding current neurological symptoms pertaining to his thoracic spine, upper extremities, and lower extremities.  He also testified that while he did not currently suffer from blood clots in the lower extremities, he feared he was still at risk for residuals from prior blood clots.  The Veteran expressed his belief that he has the claimed disabilities, and that they resulted from his in-service injuries in 1981 (parachute jump), 1995 (parachute jump), and 1996 (motorcycle accident).  He also expressed a belief that the claimed disabilities of the upper and lower extremities may be caused or aggravated by his already service-connected disabilities of each particular extremity.
In light of the Veteran's August 2012 hearing testimony regarding current symptomatology, as well as the STR findings, a contemporaneous examination is needed to ascertain whether or not he actually has the disabilities for which service connection is sought (and if so, their likely etiology).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any evaluation or treatment he has received for his claimed disabilities (records of which are not already associated with the record), and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified, to specifically include all records pertaining to the Veteran's February 2012 right femur surgery (including those documenting any symptoms prior to the surgery, the surgical procedure itself, and any post-surgery convalescence, rehabilitation, and physical therapy).  If any records requested are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to assess the severity of his service-connected right femur disability.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies, such as x-rays, should be completed.  All examination findings should be reported to allow for application of pertinent VA rating criteria.  The examiner is requested to comment on any functional loss and/or limitations due to the disability.
3.  Thereafter, the RO should arrange for the Veteran to be examined by a neurologist to determine whether or not he has long thoracic nerve of the back damage, a peripheral nerve disability of either (or both) upper extremity(ies), and/or a peripheral nerve disability of either (or both) lower extremity(ies), (and if so, their likely etiology).

The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Regarding the thoracic spine:

(a)	Please identify (by medical diagnosis) each neurological disability entity of the thoracic spine found.  If no such disability is diagnosed, please reconcile that conclusion with the findings documented in the Veteran's STRs.
(b)	As to any/each neurological thoracic spine disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service.

Regarding the upper extremities:

(a)	Please identify (by medical diagnosis) each upper extremity peripheral nerve disability entity found.  If no such disability is diagnosed, please reconcile that conclusion with the findings noted in the Veteran's STRs.
(b)	As to any/each upper extremity peripheral nerve disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service, or was caused or aggravated (if an upper extremity peripheral nerve disability is diagnosed the opinion must specifically discuss aggravation) by the service-connected left shoulder impingement syndrome and/or right scaphoid fracture

Regarding the lower extremities:

(a) Please identify (by medical diagnosis) each lower extremity peripheral nerve disability entity found.  If no such disability is diagnosed, please reconcile that conclusion with the findings noted in the Veteran's STRs.
(b) As to any/each lower extremity peripheral nerve disability diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service, or was caused or aggravated (if a lower extremity peripheral nerve disability is diagnosed the opinion must specifically discuss aggravation) by the service-connected left tibia fracture, right subtrochanteric femur fracture, and/or right ankle fracture.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

4.  After the development sought in Instructions #1 is completed, the RO should arrange for a vascular examination of the Veteran to determine whether or not he has a circulatory disability of the left leg, and/or a blood clot disability of either (or both) lower extremity(ies) (and if so, the likely etiology of such disabilities).

The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Regarding a circulatory disability of the left leg:

(a)	Please identify (by medical diagnosis) each left leg circulatory disability entity found.  If no circulatory disability is diagnosed in the left leg, please reconcile that conclusion with the findings documented in the Veteran's STRs (and the 2008 VA examiner's opinion that the Veteran's left leg swelling is due to service connected disabilities).  The examiner should specifically comment whether any current left leg circulatory disability is merely a symptom of the already service-connected left tibia fracture residuals (i.e., a musculoskeletal-based problem)(with manifestation accounted for in the rating for such), or whether such disability is a separate circulatory disability that is not encompassed by any current assigned rating.
(b)	As to any/each circulatory left leg disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service, or was caused or aggravated (if a left leg circulatory disability is diagnosed the opinion must specifically discuss aggravation) by the service-connected left tibia fracture residuals.

Regarding a blood clot disability of either (or both) leg(s):

(a)	Please identify (by medical diagnosis) each leg blood clot disability entity found.  If no such disability is diagnosed, please reconcile that conclusion with the findings noted in the Veteran's STRs, and comment on his assertion that a residual of such problem is that he is at higher risk for recurrence.
(b)	As to any/each leg blood clot disability entity diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service, or was caused or aggravated (if a leg blood clot disability is diagnosed the opinion must specifically discuss aggravation) by the service-connected left tibia fracture, right subtrochanteric femur fracture, and/or right ankle fracture.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

5.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims (to include consideration of whether a convalescent rating under 38 C.F.R. § 4.30 is warranted at any period of time during the period under consideration regarding the rating for the service-connected right subtrochanteric femur fracture).  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


